[Cite as State v. Cunningham, 2022-Ohio-3982.]


                                         COURT OF APPEALS
                                      FAIRFIELD COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


   STATE OF OHIO                                 :   JUDGES:
                                                 :
                                                 :   Hon. W. Scott Gwin, P.J.
          Plaintiff-Appellee                     :   Hon. John W. Wise, J.
                                                 :   Hon. Patricia A. Delaney, J.
   -vs-                                          :
                                                 :   Case No. 2022 CA 00008
                                                 :
   BRYAN CUNNINGHAM                              :
                                                 :
                                                 :
          Defendant-Appellant                    :   OPINION


  CHARACTER OF PROCEEDING:                           Appeal from the Fairfield County
                                                     Municipal Court, Case No. CRB2101497



  JUDGMENT:                                          AFFIRMED




  DATE OF JUDGMENT ENTRY:                            November 7, 2022




  APPEARANCES:


   For Plaintiff-Appellee:                           For Defendant-Appellant:

   JOSEPH M. SABO                                    STEPHEN T. WOLFE
   ASSISTANT PROSECUTOR                              WOLFE LAW GROUP, LLC
   CITY OF LANCASTER                                 1350 W. 5th Ave., Suite 330
   136 West Main St., P.O. Box 1008                  Columbus, OH 43212
   Lancaster, OH 43130
Fairfield County, Case No. 2022 CA 00008                                               2

Delaney, J.

       {¶1} Defendant-Appellant Bryan Cunningham appeals his March 9, 2022

conviction and sentence by the Fairfield County Municipal Court.

                        FACTS AND PROCEDURAL HISTORY

      {¶2} On November 16, 2021, Deputy Logan Waite of the Fairfield County Sheriff’s

Office, filed complaints in the Fairfield County Municipal Court against Defendant-

Appellant Bryan Cunningham alleging: (A) Aggravated Menacing, a first- degree

misdemeanor in violation of R.C. 2903.21; (B) Aggravated Menacing, a first- degree

misdemeanor in violation of R.C. 2903.21; (C) Domestic Violence, a first-degree

misdemeanor in violation of R.C. 2919.25(A); (D) Domestic Violence Threats, a fourth-

degree misdemeanor in violation of R.C. 2919.25(C); (E) Domestic Violence Threats, a

fourth-degree misdemeanor in violation of R.C. 2919.25(C); (F) Endangering Children, a

first-degree misdemeanor in violation of R.C. 2919.22(A); (G) Endangering Children, a

first-degree misdemeanor in violation of R.C. 2919.22(A); (H) Endangering Children, a

first-degree misdemeanor in violation of R.C. 2919.22(A); and (I) Endangering Children,

a first-degree misdemeanor in violation of R.C. 2919.22(A).

      {¶3} Cunningham entered not guilty pleas to the charges. The matter proceeded

to a jury trial on February 17, 2021 and February 18, 2021, where the following facts were

adduced.

               The Stepchildren’s Testimony: An Argument Escalates

      {¶4} On November 15, 2021, Cunningham resided in Rushville, Ohio, with his

Wife, 13-year-old Stepdaughter, 12-year-old Stepson, 6-year-old biological daughter, and

5-year-old biological daughter. The custody arrangement for Stepdaughter and Stepson
Fairfield County, Case No. 2022 CA 00008                                                3

was alternating weeks at Cunningham and Wife’s home and biological father’s home. At

Wife’s home, the children testified they had more rules and chores to do than at their

biological father’s home. Stepson and Stepdaughter testified that every day, Cunningham

wore a fixed blade bowie knife and a gun strapped to his waist. Cunningham has a

concealed carry permit.

       {¶5} On November 15, 2021, Cunningham was at home with the younger

children when Stepdaughter and Stepson got home from middle school. Cunningham and

Stepdaughter got into a verbal argument about her friend’s choice of pronouns. Wife

returned home from work while Cunningham and Stepdaughter were still arguing, so Wife

intervened. Cunningham told Stepdaughter and Stepson to carry sheets of drywall from

the basement to the main floor, as he was in process of renovating the home, while Wife

and Cunningham went into the laundry room.

       {¶6} Stepdaughter and Stepson both testified that as they were carrying the

drywall up from the basement, they heard Cunningham and Wife arguing in the laundry

room and then the kitchen. They saw Cunningham push Wife in the chest and Wife fall

after he pushed her. Cunningham ripped a kitchen cabinet door off the hinges and threw

it. At one point, both Stepdaughter and Stepson testified they saw Cunningham grab

Wife’s throat with one hand and put a knife to her throat with the other hand. Stepdaughter

believed Cunningham used his bowie knife; Stepson believed Cunningham used a

kitchen knife. Stepson heard his mother yelp when Cunningham put the knife to her throat.

While Stepson was in the basement, he texted his biological father at 6:04 p.m. He did

not call the police himself because he was afraid that Cunningham would hear him, take

his cell phone, and become more violent. Cunningham had already taken Wife and
Fairfield County, Case No. 2022 CA 00008                                               4

Stepdaughter’s cell phones and Wife’s car keys. The following is the text exchange

between Stepson and his biological father:

       Stepson:

              He just threatened mom with acknife [sic]

              Very up close

              Like he was going to stab jer [sic]

              Also don’t respond I think he might take my phone just call the police

              or something I don’t care

              He’s abusing her at this point

              He’s pushing her and cornering her

              Call the police

       Biological Father:

              I can’t do anything buddy. You would have to decide how serious it

              is and call yourself.

       Stepson:

              [Rushville home address]

(State’s Ex. A).

       {¶7} Despite biological father’s reluctance to call the police after his son’s plea

for help, biological father called 911 at 6:29 p.m. Sergeant Christopher Walker and Deputy

Logan Waite of the Fairfield County Sheriff’s Office were dispatched to the Rushville

address on a reported call of domestic violence.

       {¶8} Stepdaughter and Stepson had finished carrying the drywall up from the

basement while Wife and Cunningham continued arguing. Stepdaughter testified she
Fairfield County, Case No. 2022 CA 00008                                                  5

intervened and told Wife to stop arguing because she did not want Cunningham to hurt

her. Stepdaughter testified,

       A. * * *I think at this point [Cunningham] pulled the gun out from the behind

       of his belt or I’m not completely sure of this, but it looked as to [Stepson],

       he said it looked like he did and that’s what it felt like into my head, so –

       Q. When you say that’s what it felt like, what do you mean?

       A. It just – it just actually kind of felt like metal gun, just not fingers.

       Q. Okay. How certain are you that it wasn’t his fingers?

       A. Like 70 or 80 percent sure.

       Q. Did he say anything to you when this happened?

       A. Yeah, he was kind of just screaming. He was calling me names and

       telling me to pull the trigger, go die, I think. Yeah.

       Q. What names was he calling you?

       A. The B word, I think. The F slur. * * *

       Q. And then you said, what else did he say about pulling the trigger?

       A. Yeah, was like pull the trigger or something as if I was going to off myself.

       ***

       Q. And when this incident with the gun happens, were you scared?

       A. Yes.

       Q. Why were you scared?

       A. Because I felt like my life was being threatened.

(T. 131-133).
Fairfield County, Case No. 2022 CA 00008                                                  6

       {¶9} Stepson testified that he saw his sister standing in the living room, but he

did not see Cunningham with a gun. Stepdaughter told him that she thought he pulled his

gun out of his holster and aimed it at her head. He heard Cunningham say, “something

like why don’t you go kill yourself, you emo.” (T. 80-81). Stepson said his 6-year-old sister

and Wife were present when this happened.

       {¶10} After the gun incident, Stepdaughter testified that Cunningham fed the

younger children dinner and Wife went upstairs to take a shower. She recalled

Cunningham telling her younger siblings that he did not hold a gun to Stepdaughter’s

head. Then the police arrived.

                    Fairfield County Sheriff’s Office Investigation

       {¶11} Sergeant Walker and Deputy Waite arrived at the residence based on the

reported call of a domestic dispute from biological father. Biological father told the 911

dispatcher there was a knife and the possibility of a firearm at the residence. Cunningham

met the officers on the deck of the home. Sergeant Walker saw the knife strapped to

Cunningham’s waist, so he asked him to put his hands on his head and not to make any

movements. Cunningham stated he was a taxpayer and did not immediately follow the

officers’ orders, so Sergeant Walker drew his taser and pointed it at Cunningham’s chest.

Cunningham then complied. Sergeant Walker removed the knife and then discovered a

gun tucked into the waist of his pants. The black Sig Sauer P365 was determined to be

loaded with a bullet in the chamber and fully functional. Deputy Waite secured the knife

and gun in his cruiser. Cunningham was handcuffed and seated on the outside deck.

       {¶12} Sergeant Walker entered the residence through the kitchen. He observed a

shotgun in a bedroom. When he spoke with Wife in the upstairs master bedroom, she told
Fairfield County, Case No. 2022 CA 00008                                                   7

him that she was okay but she appeared scared to him because her hands were

noticeably shaking and her voice quivered. Sergeant Walker had to leave for another call

and Deputy Waite was in charge of the scene. As he left, he told Deputy Waite that Wife

appeared to be in fear.

       {¶13} Deputy Waite was wearing a body cam on November 15, 2021, and his

interactions with Cunningham and the family were recorded. The State presented the

body cam videos to the jury. Deputy Waite initially spoke with Cunningham, and it

appeared to the officer that Cunningham expected to be arrested. Cunningham said he

knew where this was going and to just put in him the cruiser. He explained the argument

with Stepdaughter and Wife, but he denied placing his hands-on Wife. He admitted to

breaking a cabinet. Deputy Waite testified that he was confused as to why Cunningham

felt he was going to be arrested, but he had not spoken to Wife or the children yet.

       {¶14} After speaking with Cunningham, Deputy Waite spoke with Wife alone on

the front porch at 6:57 p.m. The children were upstairs. The body cam recording of Deputy

Waite’s first interaction with Wife was played for the jury in State’s Exhibit N. (T. 305). In

the video, Wife explained she came home to Cunningham arguing with the kids about a

transgender friend. Deputy Waite asked Wife if she was afraid for her life, and she said

no. She denied there was anything physical. It was a heated argument where

Cunningham threw some things and broke some things. Deputy Waite asked her if she

was scared because she looked scared, and she responded, “I am.” (T. 306). She was

concerned that Cunningham would find out that Stepdaughter and Stepson called their

father. Deputy Waite said Cunningham was told that a neighbor called the police. (T. 306).

She said to Deputy Waite that Cunningham took her cards, keys, phone, and the kids’
Fairfield County, Case No. 2022 CA 00008                                                  8

phones, so she had nothing. Deputy Waite asked if Wife needed anything, and Wife said

she would be fine.

       {¶15} Deputy Waite spoke with Cunningham again. After he found out the

neighbor had called the police, Deputy Waite testified that Cunningham plead the fifth.

       {¶16} At 7:04 p.m., Deputy Waite went upstairs to speak with the children. State’s

Exhibit C, the body cam video of his discussion with the children, was played for the jury

during Stepson’s testimony. (T. 114). The video showed Stepson in a bedroom with the

two younger siblings. Deputy Waite asked Stepson to show him the text messages he

sent to his biological father, but Stepson said Cunningham had his phone. Stepdaughter

came out into the hallway, where Stepson joined her. Deputy Waite testified the two

children did not appear to be angry, but more concerned and nervous. In the body cam

video, Deputy Waite asked if anything physical happened. Stepson told Deputy Waite

that Cunningham was pushing “her,” and he had “her” cornered in the laundry room. One

of the younger siblings is seen in the video entering the hallway and standing behind

Stepson. Deputy Waite asked the two older children if there was anything else. Stepson

said that he threatened her with a knife. Stepson then told Deputy Waite that Cunningham

held a gun to Stepdaughter’s head, which Cunningham said was his fingers, but it was

his gun. In the background, the younger sibling is seen pointing her fingers at her head

and saying, “like this.” Deputy Waite asked the Stepdaughter, “he had a gun and aimed

it at you?” The younger sibling in the background said, “yeah, like this.”

       {¶17} Deputy Waite went back to the front porch to speak with Wife at 7:07 p.m.

Her second statement to Deputy Waite was played for the jury in State’s Exhibit D. (T.

313). In the video, Deputy Waite told Wife that the children said Cunningham pushed her,
Fairfield County, Case No. 2022 CA 00008                                               9

put a knife to her throat, and took a gun out. Wife became visibly upset and began to cry.

Deputy Waite asked Wife what happened, and Wife asked why it mattered what she said.

She said he knew what happened. He asked her if what the kids said was true. She

responded that she did not know what they said, but she was sure they were honest

because she had honest kids. Deputy Waite testified that Wife did not deny what

happened in the house that evening but would not tell Deputy Waite what happened. Wife

told Deputy Waite that she did not want Cunningham to be arrested and charged for his

alleged actions on November 15, 2021.

       {¶18} Deputy Waite testified he arrested Cunningham based on the children’s

statements and the totality of the circumstances of his interactions with Cunningham, the

children, and Wife.

                           Wife’s Testimony: A Heated Argument

       {¶19} Wife was called as a State’s witness. Wife testified that she came home

from work and saw that Cunningham was arguing with Stepdaughter. She inserted herself

into the heated argument, told everyone to calm down, and to have dinner. She denied

being touched or pushed by Cunningham. She denied that Cunningham threatened her

with a knife. She denied that Cunningham threatened Stepdaughter with a gun.

       {¶20} The State made a motion to treat Wife as a hostile witness, which the trial

court granted. (T. 163).

       {¶21} The State played a portion of State’s Exhibit D. Wife testified the video

showed she did not confirm or deny Cunningham’s alleged actions. She stated she

suffered from post-traumatic stress syndrome and while she spoke with Deputy Waite,
Fairfield County, Case No. 2022 CA 00008                                             10

she was suffering from mental distress that prevented her from recalling what happened

and she was uncomfortable speaking with the officer.

      {¶22} Wife testified that Stepdaughter and Stepson wanted to live with their

biological father, and she learned they were having conversations about how to make

that happen.

                             Crim.R. 29 and Jury Verdict

      {¶23} The State rested and Cunningham moved for a dismissal of the domestic

violence and child endangering charges pursuant to Crim.R. 29. (T. 360). The trial court

denied the motion. The defense then rested its case. (T. 370).

      {¶24} The jury was charged and returned its verdict, finding Cunningham guilty of

Aggravated Menacing as to Wife, Aggravated Menacing as to Stepdaughter, Domestic

Violence as to Wife, Domestic Violence with Threats as to Wife, Domestic Violence with

Threats as to Stepdaughter, Child Endangering as to Stepdaughter, and Child

Endangering as to Stepson. The jury found Cunningham not guilty of the two charges of

Child Endangering as to the two younger siblings.

                                      Sentencing

      {¶25} The trial court held a sentencing hearing on March 9, 2022. The sentence

was journalized via judgment entry filed on March 9, 2022.

      {¶26} The trial court imposed a 180-day sentence of actual incarceration on Count

(A). The trial court next sentenced Cunningham to 180 days suspended on Count (B),

180 days suspended on Count (C), 30 days suspended on Count (D), 30 days suspended

on Count (E), 180 days suspended on Count (F), and 90 days suspended on Count (G).
Fairfield County, Case No. 2022 CA 00008                                                 11

       {¶27} For purposes of sentencing, the trial court merged Count (A) Aggravated

Menacing as to Wife with Count (D) Domestic Violence Threats as to Wife and ordered

Counts (A) and (D) to run consecutive to Count (C) Domestic Violence as to Wife.

       {¶28} The trial court next merged Count (B) Aggravated Menacing as to

Stepdaughter, Count (E) Domestic Violence Threats as to Stepdaughter, and Count (F)

Child Endangering as to Stepdaughter for purpose of sentencing. Counts (B), (F), and (E)

were to run consecutive to all other Counts.

       {¶29} For the offenses involving Stepson, the trial court ordered Count (G) Child

Endangering to run consecutive to all other counts.

       {¶30} The trial court then imposed community control sanctions including non-

reporting probation for five years, a mental health evaluation, and the completion of an

anger management program. Cunningham was also ordered to stay away from, have no

contact with, and not enter the premises of Wife, Stepson, Stepdaughter, and the two

younger children at the Rushville home. The parties were allowed to be together to

participate in family counseling.

                                         Appeal

       {¶31} Cunningham filed an appeal of the March 9, 2022 sentencing entry with this

Court on March 11, 2022.

       {¶32} On March 11, 2022, Cunningham filed a motion with the trial court to

suspend the execution of his sentence. The trial court denied the motion on March 16,

2022. On March 16, 2022, Cunningham filed a motion to suspend execution of sentence

with this Court. We remanded the matter to the trial court for the purposes of having the

trial court explain its reasons in support of denying the request for stay. The trial court
Fairfield County, Case No. 2022 CA 00008                                                 12

filed its judgment entry on May 13, 2022. On May 18, 2022, we denied Cunningham’s

motion to suspend execution of sentence.

                              ASSIGNMENTS OF ERROR

       {¶33} Cunningham raises four Assignments of Error:

       {¶34} “I. THE EVIDENCE PRESENTED AT TRIAL WAS INSUFFICIENT TO

SUSTAIN THE CONVICTIONS.

       {¶35} “II. THE JURY’S VERDICTS WERE AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE.

       {¶36} “III. THE TRIAL COURT ERRED IN IMPOSING CONSECUTIVE

SENTENCES.

       {¶37} “IV. THE TRIAL COURT ERRED WHEN IT IMPOSED THE MAXIMUM

SENTENCE ON THE HIGHEST DEGREE OFFENSE.”

                                        ANALYSIS

              I. and II. Sufficiency and Manifest Weight of the Evidence

       {¶38} In his first and second Assignments of Error, Cunningham contends his

convictions were against the sufficiency and manifest weight of the evidence. We

disagree.

       {¶39} The legal concepts of sufficiency of the evidence and weight of the evidence

are both quantitatively and qualitatively different. State v. Thompkins, 78 Ohio St.3d 380,

1997-Ohio-52, 678 N.E.2d 541, paragraph two of the syllabus. The standard of review for

a challenge to the sufficiency of the evidence is set forth in State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus, in which the Ohio Supreme

Court held, “An appellate court's function when reviewing the sufficiency of the evidence
Fairfield County, Case No. 2022 CA 00008                                                 13

to support a criminal conviction is to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant's

guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.”

       {¶40} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be overturned and a new trial ordered.” State v. Thompkins, supra, 78 Ohio St.3d at 387,

678 N.E.2d 541. Reversing a conviction as being against the manifest weight of the

evidence and ordering a new trial should be reserved for only the “exceptional case in

which the evidence weighs heavily against the conviction.” Id.

       {¶41} Cunningham was charged and convicted of multiple violations of the Ohio

Revised Code. We review each conviction in turn.

                                   Aggravated Menacing

       {¶42} Cunningham was convicted of two counts of Aggravated Menacing as to

Wife and Stepdaughter, a first-degree misdemeanor in violation of R.C. 2903.21(A). The

statute reads in pertinent part:

       (A) No person shall knowingly cause another to believe that the offender

       will cause serious physical harm to the person or property of the other

       person, the other person's unborn, or a member of the other person's
Fairfield County, Case No. 2022 CA 00008                                                14

       immediate family. In addition to any other basis for the other person's belief

       that the offender will cause serious physical harm to the person or property

       of the other person, the other person's unborn, or a member of the other

       person's immediate family, the other person's belief may be based on words

       or conduct of the offender that are directed at or identify a corporation,

       association, or other organization that employs the other person or to which

       the other person belongs.

       {¶43} Cunningham first argues that his conviction for aggravated menacing as to

Wife was not supported by the sufficiency and manifest weight of the evidence. Wife

testified at trial that on November 15, 202, Cunningham did not cause her to believe that

he would cause serious physical harm to her or her children. The video evidence and the

testimony of Stepdaughter, Stepson, Sergeant Walker, and Deputy Waite contradicted

Wife’s testimony. Stepson testified that when he witnessed Cunningham hold a knife to

Wife’s throat, he heard her yelp. He testified that when Cunningham held the loaded gun

to Stepdaughter’s head, Wife was present. Sergeant Walker and Deputy Waite testified

that Wife appeared fearful to them, with shaking hands and a quivering voice. When

Deputy Waite confronted Wife with the statements of her children, Wife began to cry. She

told Deputy Waite that she had honest children. In the State’s Exhibit D, Wife did not deny

Cunningham’s actions towards her or the children on November 15, 2021.

       {¶44} Cunningham next argues there was likewise insufficient evidence of

aggravated menacing towards Stepdaughter because she never saw the gun held to her

head. She only heard Cunningham call her names. We point to Stepdaughter’s testimony

where she stated she did not feel fingers on her head, but the metal touch of a gun. As
Fairfield County, Case No. 2022 CA 00008                                                       15

he held the gun to her head, Stepdaughter testified that Cunningham told her to pull the

trigger and to go die. She testified that in that moment, she feared for her life. Deputy

Waite found an operational Sig Sauer, with a bullet in the chamber, in the waist band of

Cunningham’s pants.

       {¶45} We have frequently recognized that the jurors in a criminal trial “as the

firsthand triers of fact, [are] patently in the best position to gauge the truth.” State v. Jones,

5th Dist. Richland No. 2016 CA 0045, 2017-Ohio-8633, 2017 WL 5565501, ¶ 59 citing

State v. Frazier, 5th Dist. Stark No. 2010CA00042, 2011–Ohio–434, ¶ 23. Furthermore,

while a jury may take note of inconsistencies and resolve or discount them accordingly,

such inconsistencies do not render a defendant's conviction against the manifest weight

of the evidence. See State v. Craig, 10th Dist. Franklin No. 99AP–739, 1999 WL 29752,

citing State v. Nivens, 10th Dist. Franklin No. 95APA09–1236, 1996 WL 284714. Upon

this record, considering the evidence in a light most favorable to the State, there was

sufficient evidence that any reasonable trier of fact could have found the essential

elements of aggravated menacing as to Wife and Stepdaughter were proven beyond a

reasonable doubt. The jury did not lose its way to create a manifest miscarriage of justice

when it found Cunningham guilty of aggravated menacing as to Wife and Stepdaughter.

                  Domestic Violence and Domestic Violence with Threats

       {¶46} Cunningham was convicted of Domestic Violence against Wife, in violation

of R.C. 2919.25(A), and Domestic Violence with Threats against Wife and Stepdaughter,

in violation of R.C. 2919.25(C). The statute reads:

       (A) No person shall knowingly cause or attempt to cause physical harm to

       a family or household member.
Fairfield County, Case No. 2022 CA 00008                                                 16

       ***

       (C) No person, by threat of force, shall knowingly cause a family or

       household member to believe that the offender will cause imminent physical

       harm to the family or household member.

       {¶47} Wife testified at the trial that Cunningham did not push her, she did not fall,

and he did not hold a knife to her throat. The testimony of Stepson and Stepdaughter

contradicts Wife’s testimony. They testified they witnessed Cunningham push Wife,

causing her to fall. They saw him hold a knife to her throat. Stepson was so concerned

that he texted his biological father the details of what he saw and asked him to call the

police. Stepdaughter testified that she felt Cunningham put a gun to her head. She heard

him tell her to pull the trigger and to go die. Wife denied in her testimony that event

occurred. Wife and the children agreed that Cunningham ripped a cabinet door off the

hinges during the arguments.

       {¶48} “When there is a conflict in the testimony of witnesses, it is for the trier of

fact to determine the weight and credibility to be given to such evidence.” State v. York,

3rd Dist. Union No. 14-21-14, 2022-Ohio-1626, 2022 WL 1538021, ¶ 87 quoting State v.

Robinson, 12th Dist. Butler No. CA2018-08-163, 2019-Ohio-3144, ¶ 29. The jury may

“take note of any inconsistencies in the testimony and resolve them accordingly, believing

all, part, or none of each witness's testimony.” State v. Lark, 12th Dist. Fayette No.

CA2018-03-004, 2018-Ohio-4940, ¶ 29. Ultimately, “‘a conviction is not against the

manifest weight of the evidence because the trier of fact believed the state's version of

events over the defendant's version.’” State v. Smith, 3rd Dist. Marion No. 9-20-50, 2021-
Fairfield County, Case No. 2022 CA 00008                                                 17

Ohio-3404, ¶ 26, quoting State v. Ferrell, 10th Dist. Franklin No. 19AP-816, 2020-Ohio-

6879, ¶ 59.

      {¶49} The jury in this case did not find Wife’s testimony credible after considering

the other witnesses’ testimony and the body cam video evidence. There was sufficient

evidence to support the jury’s finding that the elements of Domestic Violence under R.C.

2919.25(A) and (C) were met. The jury did not lose its way and create a manifest

miscarriage of justice in convicting Cunningham for Domestic Violence.

                                  Endangering Children

      {¶50} Cunningham finally argues his conviction for Endangering Children as to

Stepdaughter and Stepson under R.C. 2919.22(A) was against the sufficiency and

manifest weight of the evidence. The statute reads:

      (A) No person, who is the parent, guardian, custodian, person having

      custody or control, or person in loco parentis of a child under eighteen years

      of age or a mentally or physically handicapped child under twenty-one years

      of age, shall create a substantial risk to the health or safety of the child, by

      violating a duty of care, protection, or support.

      {¶51} On November 15, 2021, Stepson was 12 years old, and Stepdaughter was

13 years old. Stepdaughter and Stepson lived with Wife and Cunningham on alternating

weeks. The evidence in this case showed that on November 15, 2021, while children were

present, Cunningham ripped a kitchen cabinet door off the hinges and threw it.

Stepdaughter and Stepson witnessed Cunningham push their mother and cause her to

fall. The minor children were present to see Cunningham hold a knife to their mother’s
Fairfield County, Case No. 2022 CA 00008                                             18

throat. Stepdaughter felt Cunningham hold a gun to her head and make threats of

violence to her, which Stepson heard.

      {¶52} We note that Cunningham was originally charged with endangering children

as to the four children in the home on November 15, 2021. The jury found Cunningham

not guilty of endangering children as to the two younger children. The jury's not guilty

findings show it considered the evidence and discerned the State demonstrated beyond

a reasonable doubt that Cunningham committed the offense of endangering children as

to only Stepdaughter and Stepson.

      {¶53} Upon our review, we find sufficient evidence to support the charges for

endangering children and no manifest miscarriage of justice.

      {¶54} Cunningham’s first and second Assignments of Error are overruled.

                   III. Misdemeanors and Consecutive Sentences

      {¶55} In his third Assignment of Error, Cunningham argues the trial court erred

when it imposed consecutive sentences because the trial court failed to make the

statutory findings necessary to support consecutive sentences.

      {¶56} At the March 9, 2022 sentencing hearing, the trial court stated,

      THE COURT: So all one case number, but I’ll impose with regard to [Wife]

      and the aggravated menacing, 180 days. Let’s see. For the purposes of –

      and 180 days imposed on the DV. For purposes of the DV threats, I’ll

      impose 30 days, but that merges for purposes of – so with regard to those

      three charges, we have a total of 360 days. With regard to [Stepdaughter],

      180 days on the ag menacing charge, 180 days on the endangering

      children, 30 days on the Domestic violence threats. Those would merge
Fairfield County, Case No. 2022 CA 00008                                                  19

       through to 180 days so we’ll merge those to the aggravated menacing for

       purposes of that. And then 180 days on the other endangering children case

       with * * * [Stepson]. So a total of 720 days imposed. I’m going to order five

       years probation.

       ***

       These are tough. I mean I want to be fair to you, Mr. Cunningham, as well

       as – but, you know, based on the circumstances and everything involved in

       this case, I’m going to impose of the 720 days – I am going to impose 180

       days to be served and suspend 540 of those days.

(T. 50, 53). The trial court did not state on the record that the sentences were to be served

consecutively. In the March 9, 2022 Final Judgment Entry, the sentencing entry stated in

pertinent part, “Jail sentences on each count are consecutive.”

       {¶57} R.C. 2929.41(B) reads in pertinent part:

       (B)(1) A jail term or sentence of imprisonment for a misdemeanor shall be

       served consecutively to any other prison term, jail term, or sentence of

       imprisonment when the trial court specifies that it is to be served

       consecutively or when it is imposed for a misdemeanor violation of section

       2907.322, 2921.34, or 2923.131 of the Revised Code.

       {¶58} Cunningham argues the trial court failed to make the statutory findings for

consecutive sentences pursuant to R.C. 2929.14(C)(4). Cunningham was not convicted

of any felonies, only misdemeanors. “R.C. 2929.14(C)(4) does not apply to a conviction

that includes consecutive service of misdemeanor jail terms.” State v. Alexander, 8th Dist.

Cuyahoga No. 102708, 2016-Ohio-204, 2016 WL 299272, ¶ 2.
Fairfield County, Case No. 2022 CA 00008                                                   20

       {¶59} The Eleventh District Court of Appeals analyzed the issue of consecutive

misdemeanor sentences in State v. Bechtel, 11th Dist. Lake No. 2019-L-145, 2020-Ohio-

4889, 2020 WL 6042383, ¶ 17, appeal not allowed, 161 Ohio St.3d 1440 (2021). In that

appeal, the defendant was convicted of eight second-degree misdemeanors and the trial

court ordered her to serve eight 90-day jail sentences (which equaled 720 days in the

aggregate) but suspended the jail time. Id. at ¶ 5-6. The trial court did not state at the

sentencing hearing or in the sentencing entry whether the sentences were to be served

concurrently or consecutively. The defendant argued in her assignment of error that the

sentence was contrary to law because the trial court failed to make the statutory findings

necessary to support consecutive sentences. The court of appeals stated:

       [R.C. 2929.41(B)(1)] does not prescribe how a sentencing court is to specify

       that a misdemeanor jail term is to be served consecutively. The statute

       neither requires the court to use particular language when ordering

       sentences    to    be served consecutively       nor mandates whether the

       specification be made at the sentencing hearing or in the sentencing entry.

       While ambiguity as to whether sentences are to be served concurrently or

       consecutively should be construed in the defendant's favor, State v. Wright,

       8th Dist. Cuyahoga No. 107213, 2019-Ohio-1361, ¶ 15, we find no such

       ambiguity in the present case.

Id. at ¶ 17.

       {¶60} The Eleventh District found that because the defendant would be subject to

720 days in jail if she violated community control, the trial court effectively specified that

the suspended sentences were to be served consecutively. Id. at ¶ 18. In this case, we
Fairfield County, Case No. 2022 CA 00008                                                21

find no ambiguity because the trial court specified in the March 9, 2022 final judgment

entry that Cunningham’s sentences were to be served consecutively. R.C. 2929.41(B)(1)

does not require the trial court use particular language when ordering sentences to be

served consecutively. State v. Alexander, 8th Dist. Cuyahoga No. 102708, 2016-Ohio-

204, 2016 WL 299272, ¶ 2. Further, the Eighth District Court of Appeals has held that

R.C. 2929.14(C)(4) is limited to the imposition of consecutive “prison terms” and not “jail

terms.” State v. Alexander, 8th Dist. Cuyahoga No. 102708, 2016-Ohio-204, 2016 WL

299272, ¶ 6 citing State v. Peterson, 8th Dist. Cuyahoga No. 102428, 2015–Ohio–4581,

¶ 7; State v. Maloney, 12th Dist. Clermont No. CA99–01–006, 1999 Ohio App. LEXIS

4600, *7,1999 WL 760923 (Sept. 27, 1999); State v. Kroger, 12th Dist. Clermont No.

CA99–05–050, 2000 Ohio App. LEXIS 1393,2000 WL 342130 (Apr. 3, 2000). The court

of appeals clarified:

       “Prison” is defined as a residential facility used for the confinement of

       convicted felony offenders under the control of the Department of

       Rehabilitation and Correction. R.C. 2929.01(AA). On the other hand, “jail

       term” is defined as a jail sentence imposed pursuant to the misdemeanor

       sentencing statute, R.C. 2929.24. Prison and jail are two separate types of

       imprisonment.

Id.

       {¶61} We find no error for the trial court to impose the misdemeanor sentences to

be served consecutively without making statutory findings pursuant to R.C.

2929.14(C)(4). Cunningham’s third Assignment of Error is overruled.
Fairfield County, Case No. 2022 CA 00008                                                  22

                                  IV. Maximum Sentence

       {¶62} In his fourth Assignment of Error, Cunningham argues the trial court abused

its discretion when it ordered Cunningham to serve a jail term of 180 days. We disagree.

       {¶63} Generally, misdemeanor sentencing is within the sound discretion of the

trial court and will not be disturbed upon review if the sentence is within the limits of the

applicable statute. State v. Thadur, 2016-Ohio-417, 59 N.E.3d 602, ¶ 11 (5th Dist.), citing

State v. Smith, 9th Dist. Wayne No. 05CA0006, 2006-Ohio-1558, 2006 WL 826128, ¶ 21,

internal citation omitted. See also State v. Chadwick, 5th Dist. Knox No. 08CA15, 2009-

Ohio-2472, 2009 WL 1485036, ¶ 30. To find an abuse of discretion, the reviewing court

must determine that the trial court's decision was unreasonable, arbitrary, or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5

Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). Furthermore, there is no requirement that

a trial court, in sentencing on misdemeanor offenses, specifically state its reasons on the

record. State v. Harpster, 5th Dist. Ashland No. 04COA061, 2005-Ohio-1046, 2005 WL

567319, ¶ 20.

       {¶64} The 180-day jail term is within the statutory range for a misdemeanor of the

first degree. R.C. 2929.24(A)(1). In his appellate brief, Cunningham concedes the 180-

day jail term is not contrary to law.

       {¶65} R.C. 2929.21(A) first states that “[a] court that sentences an offender for a

misdemeanor * * * shall be guided by the overriding purposes of misdemeanor

sentencing.” The overriding purposes of misdemeanor sentencing are to protect the

public from future crime by the offender and others and to punish the offender. R.C.

2929.21(A). To achieve those purposes, a sentencing court must consider “the impact of
Fairfield County, Case No. 2022 CA 00008                                                  23

the offense upon the victim and the need for changing the offender's behavior,

rehabilitating the offender, and making restitution to the victim of the offense, the public,

or the victim and the public.” Id.; Thadur, 2016-Ohio-417, 59 N.E.3d 602 at ¶ 13, citing

State v. Coleman, 4th Dist. Scioto No. 05CA3037, 2006-Ohio-3200, 2006 WL 1719348,

¶ 21.

        {¶66} In addition, R.C. 2929.21(B) states in pertinent part as follows: “A sentence

imposed for a misdemeanor * * * shall be reasonably calculated to achieve the two

overriding purposes of misdemeanor sentencing set forth in division (A) of this section,

commensurate with and not demeaning to the seriousness of the offender's conduct and

its impact upon the victim, and consistent with sentences imposed for similar offenses

committed by similar offenders.”

        {¶67} Thus, under R.C. 2929.21(A) and (B), to achieve the purposes of protecting

the public from future crime and punishing the offender, the sentencing court is to inter

alia consider the offender's conduct, the impact of the offender's conduct on the victims,

and the consistency of the sentence with sentences for similar offenses. State v. Frank,

2018-Ohio-5148, 127 N.E.3d 363, ¶ 55 (5th Dist.) citing Thadur, 2016-Ohio-417, 59

N.E.3d 602 at ¶ 15.

        {¶68} At the sentencing hearing, Cunningham’s trial counsel objected to the

sentence and argued he had never encountered a 180-day jail term imposed for a

defendant who had not inflicted any injuries on the victims and was fully compliant while

on bond. (T. 53-54, 55). The trial court responded that based on the egregious facts of

the case that involved Cunningham putting his gun to the head of minor child

Stepdaughter and a knife to the throat of Wife based on an argument over the use of
Fairfield County, Case No. 2022 CA 00008                                               24

pronouns, the sentence was appropriate. (T. 56). Upon a review of the record in this case,

we find no abuse of discretion by the trial court to sentence Cunningham to a term of 180

days in jail. The sentence is within the statutory range for a misdemeanor of the first

degree. The sentencing hearing demonstrates the trial court considered the purpose of

protecting the public from future crime and punishing Cunningham, while considering

Cunningham’s conduct towards Stepdaughter, Stepson, and Wife and the consistency of

the sentence with sentences for similar offenses.

       {¶69} The fourth Assignment of Error is overruled.

                                     CONCLUSION

       {¶70} The judgment of the Fairfield County Municipal Court is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Wise, John, J., concur.